Case 3:16-md-02738-FLW-LHG Document 9736-5 Filed 05/07/19 Page 1 of 52 PageID: 37929




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY

                                        )
    IN RE: JOHNSON & JOHNSON            )
    TALCUM POWDER PRODUCTS              )
    MARKETING, SALES PRACTICES AND )              MDL Docket No. 2738
    PRODUCTS LIABILITY LITIGATION       )
    ___________________________________ )
                                        )
    This Document Relates To All Cases  )
                                        )

      DEFENDANTS JOHNSON & JOHNSON AND JOHNSON & JOHNSON
        CONSUMER INC.’S MEMORANDUM OF LAW IN SUPPORT OF
         MOTION TO EXCLUDE PLAINTIFFS’ EXPERTS’ OPINIONS
               UNRELATED TO GENERAL CAUSATION

                                            DRINKER BIDDLE & REATH LLP
                                            A Delaware Limited Liability
                                            Partnership
                                            600 Campus Drive
                                            Florham Park, New Jersey 07932
                                            (973) 549-7000


                                            SKADDEN, ARPS, SLATE,
                                            MEAGHER & FLOM LLP
                                            1440 New York Avenue, N.W.
                                            Washington, D.C. 20005
                                            (202) 371-7000

                                            Attorneys for Defendants Johnson &
                                            Johnson and Johnson & Johnson
                                            Consumer Inc.
Case 3:16-md-02738-FLW-LHG Document 9736-5 Filed 05/07/19 Page 2 of 52 PageID: 37930




                                          TABLE OF CONTENTS

                                                                                                               Page
    BACKGROUND ....................................................................................................6

            A.       Alan Campion, Ph.D. ..........................................................................6

            B.       David Kessler, M.D., J.D. ...................................................................9

            C.       Laura Plunkett, Ph.D. ........................................................................ 11

            D.       April Zambelli-Weiner, Ph.D. ........................................................... 13

    ARGUMENT........................................................................................................ 15

    I.      DRS. CAMPION, KESSLER AND ZAMBELLI-WEINER’S
            OPINIONS, AND MANY OF PLUNKETT’S OPINIONS, LACK
            THE REQUISITE FIT WITH PLAINTIFFS’ THEORY OF
            GENERAL CAUSATION. ......................................................................... 16

    II.     DR. CAMPION’S ENTIRE OPINION AND DR. ZAMBELLI-
            WEINER’S OPINION ABOUT THE BASIS FOR THE FDA’S
            PETITION DENIAL ARE UNRELIABLE AND INADMISSIBLE. .......... 26

            A.       Dr. Campion’s Opinion Is Unreliable Because It Is Based
                     Entirely On Research Bankrolled By Plaintiffs’ Counsel. ................. 26

            B.       Dr. Zambelli-Weiner’s Opinions Are Rank Speculation. .................. 29

    III.    ALL OF DR. KESSLER’S OPINIONS AND MANY OF DR.
            PLUNKETT’S NON-CAUSATION OPINIONS SHOULD BE
            EXCLUDED BECAUSE THEY ARE NOT THE SUBJECT OF
            PROPER EXPERT TESTIMONY. ............................................................. 32

            A.       Drs. Kessler And Dr. Plunkett’s Regulatory Opinions Amount
                     To Improper Legal Conclusions That Are Not The Proper
                     Subject Of Expert Testimony. ........................................................... 32

            B.       Drs. Kessler And Plunkett’s Factual Narratives Are Also Not
                     Proper Expert Testimony. ................................................................. 37



                                                             i
Case 3:16-md-02738-FLW-LHG Document 9736-5 Filed 05/07/19 Page 3 of 52 PageID: 37931




            C.       Dr. Plunkett’s Opinions Regarding Defendants’ State Of Mind
                     Do Not Constitute Admissible Expert Evidence................................ 41

    CONCLUSION .................................................................................................... 44




                                                            ii
Case 3:16-md-02738-FLW-LHG Document 9736-5 Filed 05/07/19 Page 4 of 52 PageID: 37932



                                       TABLE OF AUTHORITIES

                                                                                                           Page(s)
                                                       CASES

    Bartoli v. Novartis Pharmaceuticals Corp.,
      No. 3:13-0724, 2014 WL 1515870 (M.D. Pa. Apr. 17, 2014)............................42

    Berckeley Investment Group, Ltd. v. Colkitt,
      455 F.3d 195 (3d Cir. 2006) ..............................................................................33

    Bracco Diagnostics, Inc. v. Amersham Health, Inc.,
      627 F. Supp. 2d 384 (D.N.J. 2009) .................................................... 5, 37, 38, 41

    Braun v. Lorillard Inc.,
      84 F.3d 230 (7th Cir. 1996) ...............................................................................26

    Buzzerd v. Flagship Carwash of Port St. Lucie, Inc.,
      397 F. App’x 797 (3d Cir. 2010) .......................................................................16

    Crowley v. Chait,
      322 F. Supp. 2d 530 (D.N.J. 2004) .............................................................. 37, 38

    Daubert v. Merrell Dow Pharmaceuticals, Inc.,
      509 U.S. 579 (1993) ..........................................................................................16

    Department of Toxic Substances Control v. Technichem, Inc.,
      No. 12-cv-05845-VC, 2016 U.S. Dist. LEXIS 33379
      (N.D. Cal. Mar. 15, 2016) .................................................................................38

    Dura Automotive Systems of Indiana, Inc. v. CTS Corp.,
      285 F.3d 609 (7th Cir. 2002) .............................................................................36

    FedEx Ground Package System, Inc. v. Applications International Corp.,
      695 F. Supp. 2d 216 (W.D. Pa. 2010)................................................................35

    Fisher v. Halliburton,
      No. H-05-1731, 2009 WL 5216949 (S.D. Tex. Dec. 21, 2009) .........................33



                                                           iii
Case 3:16-md-02738-FLW-LHG Document 9736-5 Filed 05/07/19 Page 5 of 52 PageID: 37933




    Flickinger v. Toys “R” Us-Delaware, Inc.,
      492 F. App’x 217 (3d Cir. 2012) ................................................................. 32, 34

    In re Garlock Sealing Technologies, LLC,
       504 B.R. 71 (Bankr. W.D.N.C. 2014) ...............................................................28

    Glastetter v. Novartis Pharmaceuticals Corp.,
      252 F.3d 986 (8th Cir. 2001) .............................................................................23

    Hall v. Baxter Healthcare Corp.,
      947 F. Supp. 1387 (D. Or. 1996) ................................................................. 17, 25

    Holman Enterprises v. Fidelity & Guaranty Insurance Co.,
      563 F. Supp. 2d 467 (D.N.J. 2008) .............................................................. 32, 35

    In re Human Tissue Products Liability Litigation,
       582 F. Supp. 2d 644 (D.N.J. 2008) .............................................................. 17, 25

    Jeasonne v. Sutherland Building Material Centers, L.P.,
      No. 12-1905, 2013 U.S. Dist. LEXIS 130046 W.D. La. Sept. 11, 2013) ...........37

    Krys v. Aaron,
      112 F. Supp. 3d 181 (D.N.J. 2015) ....................................................................42

    In re LIBOR-Based Financial Instruments Antitrust Litigation,
       299 F. Supp. 3d 430 (S.D.N.Y. 2018) ...............................................................17

    Nelson v. Tennessee Gas Pipeline Co.,
      243 F.3d 244 (6th Cir. 2001) ....................................................................... 26, 27

    Newman by & through Newman v. McNeil Consumer Healthcare,
      No. 10 C 1541, 2013 WL 9936293 (N.D. Ill. Mar. 29, 2013) .................. 4, 33, 34

    Ortiz v. Yale Materials Handling Corp.,
      No. CIV 03-3657FLW, 2005 WL 2044923 (D.N.J. Aug. 24, 2005) ..................31

    Patrick v. Moorman,
      536 F. App’x 255 (3d Cir. 2013) .......................................................................33



                                                         iv
Case 3:16-md-02738-FLW-LHG Document 9736-5 Filed 05/07/19 Page 6 of 52 PageID: 37934




    In re Prempro Products Liability Litigation,
       554 F. Supp. 2d 871 (E.D. Ark. 2008) ......................................................... 37, 40

    Pritchett v. I-Flow Corp.,
      No. 09-cv-02433-WJM-KLM, 2012 WL 1059948
      (D. Colo. Mar. 28, 2012) ............................................................................. 38, 40

    In re Prograf Antitrust Litigation,
       No. 1:11-md-02242-RWZ, 2014 WL 7641156
       (D. Mass. Dec. 23, 2014) ........................................................................ 4, 34, 37

    In re Rezulin Products Liability Litigation,
       309 F. Supp. 2d 531 (S.D.N.Y. 2004) ...............................................................29

    Rheinfrank v. Abbott Laboratories, Inc.,
      680 F. App’x 369 (6th Cir. 2017) ......................................................................29

    Rider v. Sandoz Pharmaceuticals Corp.,
      295 F.3d 1194 (11th Cir. 2002) .........................................................................23

    Soldo v. Sandoz Pharmaceuticals Corp.,
      244 F. Supp. 2d 434 (W.D. Pa. 2003).............................................. 16, 17, 23, 26

    Strum v. DePuy Orthopaedics, Inc.,
       No. 2011L009352, 2013 WL 3242715 (Ill. Cir. Ct. Mar. 8, 2013) ................5, 43

    In re Tylenol (Acetaminophen) Marketing, Sales Practices & Products Liability
       Litigation,
       181 F. Supp. 3d 278 (E.D. Pa. 2016) .................................................................42

    Webster v. Pacesetter, Inc.,
     259 F. Supp. 2d 27 (D.D.C. 2003) .....................................................................29

    Wolfe v. McNeil-PPC, Inc.,
     881 F. Supp. 2d 650 (E.D. Pa. 2012) .................................................................42

    XpertUniverse, Inc. v. Cisco Systems, Inc.,
      No. 09-157-RGA, 2013 WL 865974 (D. Del. Mar. 7, 2013) .............................38



                                                          v
Case 3:16-md-02738-FLW-LHG Document 9736-5 Filed 05/07/19 Page 7 of 52 PageID: 37935




    In re Zicam Cold Remedy Marketing, Sales Practices, & Products Liability
       Litigation,
       No. 09-md-2096-PHX-FJM, 2011 WL 798898 (D. Ariz. Feb. 24, 2011) ..........23

                                                      STATUTE

    21 U.S.C. § 361 ....................................................................................................10

                                                          RULE

    Fed. R. Evid. 702(a) ..............................................................................................16

                                                 REGULATIONS

    21 C.F.R. § 740.1 ..................................................................................................36

    21 C.F.R. § 740.1(a) ....................................................................................... 12, 22

    21 C.F.R. § 740.10 ................................................................................................10

                                           OTHER AUTHORITIES

    Huncharek et al.,
      Perineal Application of Cosmetic Talc and Risk of Invasive Epithelial Ovarian
      Cancer: A Meta-Analysis of 11,933 Subjects from Sixteen Observational Studies,
      23 Anticancer Res. 1955 (2003) ........................................................................14

    Huncharek et al.,
      Use of Cosmetic Talc on Contraceptive Diaphragms and Risk of Ovarian
      Cancer: A Meta-Analysis of Nine Observational Studies,
      16 Eur J Cancer Prev. 422 (2007)......................................................................14




                                                             vi
Case 3:16-md-02738-FLW-LHG Document 9736-5 Filed 05/07/19 Page 8 of 52 PageID: 37936




          Plaintiffs seek to have four expert witnesses – Drs. Alan Campion, David

    Kessler, Laura M. Plunkett and April Zambelli-Weiner – offer various opinions

    that are not related to the fundamental and pertinent question at hand: whether talc

    is capable of causing ovarian cancer. Specifically:

              • Dr. Campion seeks to opine that Raman spectroscopy is a reliable
                technique for identifying talc particles in human tissues, including
                ovarian tissues;

              • Dr. Zambelli-Weiner seeks to opine that certain talc studies by Drs.
                Michael Huncharek and Jonathan Muscat were erroneous and
                industry-driven, and that the United States Food & Drug
                Administration’s (“FDA’s”) 2014 denial of a Citizen’s Petition
                seeking to require an ovarian cancer warning was improperly
                influenced by these studies;

              • Drs. Kessler and Plunkett both seek to opine about various legal and
                regulatory matters, such as the requirements of the FDA and whether
                the J&J defendants complied with them; and

              • Dr. Plunkett also seeks to opine on the reasonableness of the J&J
                defendants’ conduct and their purported influence on governmental
                bodies.

    These opinions should be excluded for multiple reasons.

          First, they are irrelevant to general causation, which is the subject of this

    Daubert proceeding. Whether Raman spectroscopy (or any other technique for

    that matter) is capable of identifying talc particles in human tissue does not speak

    to whether talc use is capable of causing ovarian cancer – and Dr. Campion

    testified at his deposition that he is not offering any causation opinion in this

    litigation. Dr. Zambelli-Weiner’s criticisms of the 2003 and 2007 Huncharek
Case 3:16-md-02738-FLW-LHG Document 9736-5 Filed 05/07/19 Page 9 of 52 PageID: 37937




    studies are similarly irrelevant to the general causation question because none of

    defendants’ experts focus on these studies in reaching their conclusions. Nor does

    Zambelli-Weiner’s speculation about what impact Drs. Huncharek and Muscat had

    on the FDA’s response to the Citizen’s Petition have any bearing on what the peer-

    reviewed scientific literature actually says about whether talc use causes ovarian

    cancer. Finally, the regulatory opinions offered by Drs. Kessler and Plunkett, as

    well as Dr. Plunkett’s additional opinions regarding the J&J defendants’ alleged

    misconduct in attempting to “influence” regulatory bodies, also do not go to the

    question of general causation. Indeed, as Dr. Kessler makes clear in his report, the

    regulatory standards on which the experts’ opinions are based are “less stringent”

    than the standard for “proof of a causal association.”1 In short, these opinions are

    irrelevant to plaintiffs’ central theory of general causation and should therefore be

    excluded.

          Second, Drs. Campion and Zambelli-Weiner’s opinions are separately

    inadmissible because they are unreliable. Dr. Campion’s Raman spectroscopy

    opinion is unreliable because it was commissioned exclusively for litigation

    purposes. Prior to being approached by plaintiffs’ counsel in this litigation, Dr.

    Campion had no “interest in doing research,” which is why he had not authored a

    1
          (Expert Report of David A. Kessler, M.D. (“Kessler Rep.”) ¶ 68, Nov. 16,
    2018 (attached as Ex. C15 to Omnibus Certification of Julie Tersigni, Esq.
    (“Tersigni Cert.”)).)

                                              2
Case 3:16-md-02738-FLW-LHG Document 9736-5 Filed 05/07/19 Page 10 of 52 PageID:
                                  37938



  single paper in nearly a decade. All of that magically changed once plaintiffs’

  counsel met with Dr. Campion, who proceeded to publish a paper that purported to

  demonstrate his ability to identify talc particles in human tissue by way of Raman

  spectroscopy. That paper did not disclose that Dr. Campion and his co-author, Dr.

  John Godleski, were retained (and paid) to do the work by plaintiffs’ lawyers for

  purposes of talcum powder litigation. While this was Dr. Campion’s first venture

  into the talc litigation, Dr. Godleski has long been an expert for the plaintiffs,

  having written several reports, testified at multiple trials and been involved (and

  excluded) in the Kemp hearing before Judge Nelson C. Johnson. This backdrop

  lays bare that Dr. Campion’s opinion was generated with an eye towards financial

  gain rather than a genuine interest in breaking new ground on a scientific subject,

  calling the reliability of his testimony into serious question.

        Dr. Zambelli-Weiner’s opinion that the FDA’s 2014 denial of the Citizen’s

  Petition was “based on flawed data” is separately inadmissible because it is

  speculative and unreliable. Dr. Zambelli-Weiner baldly alleges that the FDA gave

  the Huncharek studies undue weight in its analysis, but ultimately admits that she

  actually has no idea what the FDA considered in its review of the evidence, or the

  weight it gave to various studies. And the FDA’s letter denying the Citizen’s

  Petition explicitly states that it conducted its own independent review of relevant




                                             3
Case 3:16-md-02738-FLW-LHG Document 9736-5 Filed 05/07/19 Page 11 of 52 PageID:
                                  37939



  literature. Accordingly, Dr. Zambelli-Weiner’s opinion is based on nothing but her

  own ipse dixit, and is actually contradicted by the available evidence.

        Third, the Court should also independently exclude all of Dr. Kessler’s

  opinions and Dr. Plunkett’s non-causation opinions because these experts seek to

  opine on subjects that are not within the province of expert testimony. For starters,

  Drs. Kessler and Plunkett’s reports are replete with legal opinions, including

  citations to federal laws and FDA regulations, followed by bottom-line conclusions

  about whether the J&J defendants complied with those standards. Courts have

  previously barred these very experts from offering such quintessential legal

  opinions – including in other talc litigation. See generally Tentative Ruling

  Permitting Dr. Plunkett’s Opinions in Part, Lloyd v. Johnson & Johnson, No.

  BC628228 (JCCP No. 4872) (Cal. Super. Ct.) (Plaintiff Eva Echeverria only),

  appeal pending (“Plunkett Echeverria Ruling”) (attached as Ex. E17 to Tersigni

  Cert.) (excluding Plunkett’s testimony in part in a talc case brought on behalf of

  multiple plaintiffs); Newman by & through Newman v. McNeil Consumer

  Healthcare, No. 10 C 1541, 2013 WL 9936293, at *5 (N.D. Ill. Mar. 29, 2013)

  (precluding Plunkett from testifying about “what reporting requirements

  [d]efendants had under FDA regulations and whether [d]efendants met them”); In

  re Prograf Antitrust Litig., No. 1:11-md-02242-RWZ, 2014 WL 7641156, at *1-2




                                            4
Case 3:16-md-02738-FLW-LHG Document 9736-5 Filed 05/07/19 Page 12 of 52 PageID:
                                  37940



  (D. Mass. Dec. 23, 2014) (“Dr. Kessler is not—and, indeed, cannot be—a legal

  expert. It is for the court alone to instruct the jury on what the law is.”).

        In addition, both Drs. Kessler and Plunkett seek to offer subjective

  summaries of litigation documents and deposition transcripts in the guise of expert

  opinions. This Court and others have held that such recitations of record evidence

  do not qualify as expert evidence because jurors are equipped to review the

  evidence and interpret it as they see fit. See, e.g., Bracco Diagnostics, Inc. v.

  Amersham Health, Inc., 627 F. Supp. 2d 384, 441 (D.N.J. 2009) (Wolfson, J.)

  (experts may not “simply summarize the facts and the depositions of others”)

  (citation omitted). And courts, including this one, have likewise repeatedly held

  that opinions (like Dr. Plunkett’s) seeking to divine a defendant’s state of mind are

  beyond the scope of permissible expert testimony and should be excluded because

  jurors are fully capable of determining the parties’ knowledge and intent based on

  evidence presented at trial. See Plunkett Echeverria Ruling at 6-7 (excluding

  Plunkett’s state-of-mind opinions); Strum v. DePuy Orthopaedics, Inc., No.

  2011L009352, 2013 WL 3242715, at *1 (Ill. Cir. Ct. Mar. 8, 2013) (similar);

  Bracco, 627 F. Supp. 2d at 440 (“[E]xperts cannot opine on intent.”).




                                              5
Case 3:16-md-02738-FLW-LHG Document 9736-5 Filed 05/07/19 Page 13 of 52 PageID:
                                  37941



        For all of these reasons, discussed further below, the Court should exclude

  all of the opinions being offered by Drs. Campion, Zambelli-Weiner and Kessler,

  and the non-causation opinions offered by Dr. Plunkett.2

                                    BACKGROUND
        A.        Alan Campion, Ph.D.
        Dr. Campion, a professor of chemistry at the University of Texas, was

  retained by plaintiffs to opine about a technique that he claims can reliably identify

  the presence of talc particles in human tissues, including ovarian tissue.3 Dr.

  Campion defines Raman spectroscopy as “an inelastic light scattering technique

  that measures the vibrational frequencies of chemical bonds in molecules and

  solids,” providing, in his opinion, “definitive evidence of their identities and

  structures.”4

        The gist of Dr. Campion’s opinion is that he has purportedly “demonstrated

  the ability to unambiguously identify talc particles using Raman microscopy in a

  model system and in real tissue samples, prepared using standard surgical



  2
         Plunkett also seeks to “provide[] opinions on certain aspects of the cause and
  effect relationship” between exposure to talc and ovarian cancer. (See Dep. of
  Laura Plunkett, Ph.D. (“Plunkett Dep.”) 33:25-34:9, Dec. 19, 2018 (attached as Ex.
  B33 to Tersigni Cert.).) Those causation opinions are separately addressed in
  defendants’ General Causation brief.
  3
        (See Expert Report of Alan Campion, Ph.D. (“Campion Rep.”) at 4, Nov. 16,
  2018 (attached as Ex. C5 to Tersigni Cert.).)
  4
        (Id. at 2.)

                                             6
Case 3:16-md-02738-FLW-LHG Document 9736-5 Filed 05/07/19 Page 14 of 52 PageID:
                                  37942



  pathology laboratory protocols.”5 The supposed basis for that “ability” is a single

  article he authored with others (including Dr. John Godleski, an expert for

  plaintiffs in other talc litigation) that purports to identify talc in three separate

  samples.6 Dr. Campion does not attempt to connect this supposed “ability” to

  identify talc with Raman spectroscopy to the question of general causation; indeed,

  he has disclaimed any opinion on causation in this litigation.7

         Although Dr. Campion has been working with Raman spectroscopy for the

  duration of his career, it was not until the MDL plaintiffs’ lawyers approached him

  that he formulated an opinion that the technique can be extended to identify the

  presence of talc particles in human tissues.8 According to Dr. Campion’s own

  testimony, he was recommended as a potential expert in this litigation by his wife,

  Dr. Ellen Blair Smith, who is another expert for plaintiffs in this proceeding9 and

  has a four-decade friendship with one of plaintiffs’ lawyers.10 Dr. Campion could

  not have been clearer about his “novel” foray into the application of Raman



  5
         (Id. at 6.)
  6
         (See Ex. B. to Campion Rep.)
  7
         (See Dep. of Alan Campion, Ph.D. (“Campion Dep.”) 44:21-24, Jan. 9, 2019
  (attached as Ex. B1 to Tersigni Cert.); id. 45:2-4; id. 45:8-11; id. 67:11-14.)
  8
         (See id. 13:6-8.)
  9
         (Id. 32:9-12.)
  10
        (Dep. of Ellen Blair Smith, M.D. 13:10-13, Jan. 9, 2019 (attached as Ex.
  B11 to Tersigni Cert.).)
                                               7
Case 3:16-md-02738-FLW-LHG Document 9736-5 Filed 05/07/19 Page 15 of 52 PageID:
                                  37943



  spectroscopy to talc, testifying that “[p]rior to this case,” he had never looked at

  any mineral through Raman spectroscopy – much less talc.11

         Upon being contacted by the lawyers from Beasley Allen, Dr. Campion

  proceeded to publish an article entitled Identification of Foreign Particles in

  Human Tissues using Raman Microscopy.12 The paper was Dr. Campion’s first

  published article in nine years – a long hiatus that he attributed to a loss of “interest

  in doing research.”13 The paper was funded exclusively with money from

  plaintiffs’ lawyers in this litigation and cost more than $190,000.14

        Notably, at least two of Dr. Campion’s co-authors – Dr. Godleski and Yuwei

  Fan – also serve as experts for plaintiffs in talcum powder litigation. Although the

  paper disclosed that “Alan Campion and John J. Godleski have served as

  consultants and provided expert testimony in talc and other environmental

  litigation,” it did not specify which “side [they are] on” in the litigation; nor did it

  specifically disclose that plaintiffs’ lawyers were actually funding the research


  11
         (Campion Dep. 50:8-21; see also, e.g., id. 68:7-13; Campion Rep. at 1
  (stating that he drew on claimed expertise in “developing novel experimental
  methods” to develop his opinion here) (emphasis added).)
  12
        (See Ex. B to Campion Rep.)
  13
        (See Campion Dep. 44:3-6.)
  14
         (See id. 103:20-23 (Q. “What sources of funding were there for this paper
  other than money from plaintiffs’ lawyers?” A. “None.”); id. 99:23-100:1 (Q.
  “And I’ve added it up and it’s over $190,000. Does that seem right?” A. “If
  you’ve added it up, that’s correct.”).)

                                              8
Case 3:16-md-02738-FLW-LHG Document 9736-5 Filed 05/07/19 Page 16 of 52 PageID:
                                  37944



  being presented.15 Thus, as Dr. Campion effectively conceded, anyone reading the

  paper would not have a fair opportunity to assess any potential bias arising out of

  his financial arrangement with plaintiffs’ counsel.16

        B.      David Kessler, M.D., J.D.
        Dr. Kessler – a former commissioner of the FDA and now a mainstay

  litigation expert for plaintiffs in pharmaceutical litigation17 – has “not been asked

  to opine on the scientific evidence concerning an association between the use of

  talcum powder products and ovarian cancer.”18 Rather, his opinions “focus on the

  responsibilities of cosmetic manufactures, focusing on the regulatory interface

  between cosmetic manufacturers and the FDA, as well as industry standards.”19

        Specifically, Dr. Kessler purports to lay out the various regulatory standards

  for cosmetics, including – for example, that “[e]ach ingredient used in a cosmetic

  15
        (Id. 165:3-20, 200:4-9.)
  16
         (See id. 168:14-19; see also id. 200:4-9 (Q. “Did you disclose to the journal
  in which you published your publication that your research was funded by
  plaintiffs’ lawyers?” A. “No.”).)
  17
          As Dr. Kessler recently testified in an unrelated trial, of the 28 different
  litigations he has been involved in as an expert, he has testified on behalf of the
  plaintiff in 24 of those proceedings. See Trial. Tr. 134:10-21, Russell v. Janssen
  Research & Dev. LLP, No. 150500362 (Phila. Ct. Comm. Pls. Apr. 12, 2018)
  (attached as Ex. E30 to Tersigni Cert.). Moreover, in every litigation in which he
  has been asked to opine on the adequacy of a label, he has claimed that the label is
  inadequate. Id. 136:16-137:19. These statistics highlight the one-sided nature of
  Dr. Kessler’s approach to product-liability litigation.
  18
        (Kessler Rep. ¶ 12.)
  19
        (Id.)

                                            9
Case 3:16-md-02738-FLW-LHG Document 9736-5 Filed 05/07/19 Page 17 of 52 PageID:
                                  37945



  product and each finished cosmetic product shall be adequately substantiated for

  safety prior to marketing”;20 that “[a]ny such ingredient or product whose safety is

  not adequately substantiated prior to marketing is misbranded”;21 that a cosmetic

  label “shall bear a warning statement whenever necessary or appropriate to prevent

  a health hazard that may be associated with the product”;22 and that a cosmetic is

  adulterated if it contains “any poisonous or deleterious substance which may

  render it injurious to users.”23

        It is Dr. Kessler’s opinion that “consistent with [these] FDA regulations and

  statutes, a cosmetic manufacturer . . . must assure the safety of [its] ingredients.”24

  Dr. Kessler also quotes at length from various internal company documents that

  supposedly support the notion that “cosmetic manufacturers have responsibility to

  substantiate the safety of their product.”25 According to Dr. Kessler, “in light of a)

  the FDA’s 2014 petition response acknowledging that there remains some

  evidence to suspect or question the safety of talcum powder products, b) the

  medical literature since 2014 that continues to raise safety questions; and c)

  IARC’s classification, defendants failed to substantiate the safety of their talcum
  20
        (Id. ¶ 14 (alteration in original) (quoting 21 C.F.R. § 740.10).)
  21
        (Id. ¶ 15 (alteration in original) (quoting 21 C.F.R. § 740.10).)
  22
        (Id. ¶ 17 (quoting 21 C.F.R. § 740.10).)
  23
        (Id. ¶ 19 (quoting 21 U.S.C. § 361).)
  24
        (Id. ¶ 40.)
  25
        (Id. § C (emphasis omitted); id. ¶¶ 42-50.)

                                            10
Case 3:16-md-02738-FLW-LHG Document 9736-5 Filed 05/07/19 Page 18 of 52 PageID:
                                  37946



  powder products.”26 Dr. Kessler also claims that defendants’ talcum powder

  products should have contained a warning that their safety had not been

  determined.27

        Despite attempting to enumerate various regulatory standards governing

  cosmetic products, Dr. Kessler nonetheless seeks to opine that “of all the products

  that fall under FDA’s jurisdiction, cosmetics are among the least regulated. This is

  reflected in the fact that there is no premarket approval of cosmetic products.”28

  He also claims that “only very limited resources have ever been committed to

  cosmetic product review, monitoring, or safety.”29

        C.     Laura Plunkett, Ph.D.
        Dr. Plunkett is a litigation pharmacologist who also purports to be a

  toxicologist.30 In a section of her report purportedly addressing “[t]he [r]egulatory

  [p]rocess in the United States” for “[t]alcum [p]owder [p]roducts,”31 Dr. Plunkett

  selectively quotes and interprets the federal Food, Drug & Cosmetic Act

  (“FDCA”) and its implementing regulations, which she recognizes are designed “to


  26
        (Id. ¶ 64.)
  27
        (Id. ¶ 65.)
  28
        (Id. ¶ 20.)
  29
        (Id. ¶ 21.)
  30
        (Expert Report of Laura M. Plunkett, Ph.D., D.A.B.T. (“Plunkett Rep.”) ¶ 1,
  Nov. 16, 2018 (attached as Ex. C28 to Tersigni Cert.).)
  31
        (Id. § III.)

                                           11
Case 3:16-md-02738-FLW-LHG Document 9736-5 Filed 05/07/19 Page 19 of 52 PageID:
                                  37947



  ensure that cosmetics are not ‘adulterated’ and ‘misbranded.’”32 She also opines

  on the enforcement methods available to the FDA in the area of cosmetics, noting

  what she characterizes as the general “constraints on FDA’s authority” and the

  FDA’s “general lack of regulatory oversight” related to cosmetics.33 According to

  Plunkett, “FDA’s authority over cosmetics is less comprehensive than its authority

  over other FDA-regulated products with regard to GMP; premarket notification;

  clearance, or approval; testing; and mandatory risk labeling.”34

        These opinions serve as the basis for Dr. Plunkett’s conclusion that talc-

  based body powders should carry an ovarian cancer warning.35 Notably, just like

  Dr. Kessler, Dr. Plunkett recognizes that the standard for including a warning on

  cosmetic products is “based on a standard of a possibility of health hazard, not on

  having evidence of a causal association between a health effect and the cosmetic

  product or ingredient.”36




  32
        (Id. ¶¶ 18-19 (characterizing the FDCA and the Fair Packaging and Labeling
  Act and some requirements of those laws).)
  33
        (Id. ¶¶ 24-27.)
  34
        (Id. ¶ 16 (citation omitted).)
  35
         (Id. ¶¶ 27, 102; see also id. ¶ 105 (relying on 21 C.F.R. § 740.1(a) in opining
  that “a warning about serious tissue toxicity and the increased risk of ovarian
  cancer with use of talcum powder products should have been included on the
  product labeling”).)
  36
        (Id. ¶ 22 (emphases added).)

                                           12
Case 3:16-md-02738-FLW-LHG Document 9736-5 Filed 05/07/19 Page 20 of 52 PageID:
                                  37948



        Plunkett also devotes a significant portion of her report to the supposed

  “[r]ole of [i]ndustry in [t]alcum [p]owder [p]roduct [s]afety [a]ssessments.”37 This

  section of her report consists of a narrative description of a cherry-picked set of

  defendants’ internal documents that she contends support the conclusion that

  “defendants worked both individually and collaboratively to present a uniform

  position to regulators, the scientific and medical community, and consumers, that

  talcum powder product use did not present a risk of ovarian cancer in humans.”38

  Rather than offering expert analysis on this topic, Dr. Plunkett seeks merely to

  testify as to the contents of the documents that she cites and describes.39

        D.     April Zambelli-Weiner, Ph.D.
        Dr. Zambelli-Weiner admittedly does not plan to testify about the core issue

  at this stage of the litigation: whether the “use of Johnson’s Baby Powder or

  Shower to Shower causes ovarian cancer.”40 Rather, she opines that two studies by


  37
        (Id. § VII; id. ¶¶ 76-100.)
  38
         (Id. ¶ 76; see also id. ¶ 78 (“[I]n the 1970s, documents show that Johnson &
  Johnson made efforts to influence the science around the issue of asbestos in talc
  and the link of talc with ovarian cancer . . . .”); id. ¶ 79 (attempting to describe “the
  role of the [Cosmetic Ingredient Review panel] in cosmetic safety assessments”);
  id. ¶ 80 (similar); id. ¶ 83 (“Together with Johnson & Johnson and Imerys, PCPC
  coordinated and presented a position to regulators and the medical community that
  talc was safe. This position was presented regardless of significant evidence to the
  contrary.”).)
  39
        (See id. ¶¶ 76-100.)
  40
        (Dep. of April Zambelli-Weiner, Ph.D. Vol. I (“Zambelli-Weiner Dep.”)
  46:18-22, Jan. 11, 2019 (attached as Ex. B3 to Tersigni Cert.).)

                                             13
Case 3:16-md-02738-FLW-LHG Document 9736-5 Filed 05/07/19 Page 21 of 52 PageID:
                                  37949



  Dr. Huncharek – a 2003 meta-analysis on perineal talc use (co-authored by Dr.

  Huncharek and others but not Dr. Muscat) and a 2007 meta-analysis on talc use on

  diaphragms (co-authored by Dr. Huncharek, Dr. Muscat and others) (together the

  “2003 and 2007 Huncharek studies”)41 – “contain substantial errors.”42 The

  alleged errors include “misstatements of underlying data, improper calculations,

  and [a failure to] utilize generally accepted methodologies and best practices in

  epidemiology[,] . . . rendering the findings flawed and unreliable.”43 Dr. Zambelli-

  Weiner argues that the “[t]alc industry” (i.e., defendants) “heavily relied on” the

  2003 and 2007 Huncharek studies in a report submitted to the FDA in 2009 (the

  “2009 report”), in response to the FDA’s request for comments on a Citizen’s

  Petition seeking to require an ovarian cancer warning label on talc products.44

        The FDA denied the Citizen’s Petition in 2014 because it “did not find that

  the data submitted presented conclusive evidence of a causal association between

  41
        Huncharek et al., Perineal Application of Cosmetic Talc and Risk of Invasive
  Epithelial Ovarian Cancer: A Meta-Analysis of 11,933 Subjects from Sixteen
  Observational Studies, 23 Anticancer Res. 1955 (2003) (attached as Ex. A67 to
  Tersigni Cert.); Huncharek et al., Use of Cosmetic Talc on Contraceptive
  Diaphragms and Risk of Ovarian Cancer: A Meta-Analysis of Nine Observational
  Studies, 16 Eur J Cancer Prev. 422 (2007) (attached as Ex. A68 to Tersigni Cert.).
  42
        (Expert Report of April Zambelli-Weiner, Ph.D., M.P.H. (“Zambelli-Weiner
  Rep.”) at 6-7, Nov. 16, 2018 (attached as Ex. C8 to Tersigni Cert.).)
  43
        (Id.)
  44
         (Id. at 7-8 (“these articles and the analyses in them were a primary focus of
  the arguments advanced by the talc industry in opposition to a mandatory cancer
  warning”).)

                                           14
Case 3:16-md-02738-FLW-LHG Document 9736-5 Filed 05/07/19 Page 22 of 52 PageID:
                                  37950



  talc use in the perineal area and ovarian cancer.”45 Dr. Zambelli-Weiner believes

  that this determination was invalid because it was based on “flawed data” – i.e., the

  2009 report, which discussed the 2003 and 2007 Huncharek studies.46 Specifically,

  she argues that the 2003 and 2007 Huncharek studies “assumed added importance

  from a regulatory and policy perspective due to the fact that the authors attributed

  added weight to [them] . . . in advocating them to the FDA in 2009.”47 She

  ultimately opines that “[a]ny scientific, regulatory or policy deliberations or

  decisions, including but not limited to those undertaken and issued by the FDA,

  that relied upon the data and analyses put forward by Drs. Huncharek and Muscat,

  in whole or in part, are based on flawed data, calculations and conclusions.”48

                                     ARGUMENT

        The opinions being offered by Drs. Campion, Kessler, Plunkett and

  Zambelli-Weiner should be excluded for multiple reasons: (1) they are irrelevant

  to the fundamental question of general causation presently being considered by this

  Court; (2) Dr. Campion’s opinion is unreliable in light of the fact that it is based


  45
        Letter from Steven M. Musser, Ph.D., Deputy Dir. for Sci. Operations, Ctr.
  for Food Safety & Applied Nutrition, to Samuel S. Epstein, M.D., Cancer Prev.
  Coalition, Univ. of Ill. – Chi. School of Pub. Health, at 1 (Apr. 1, 2014) (“FDA
  Denial Letter”) (attached as Ex. A89 to Tersigni Cert.).
  46
        (Zambelli-Weiner Rep. at 7.)
  47
        (Id. at 9.)
  48
        (Id. at 7.)

                                            15
Case 3:16-md-02738-FLW-LHG Document 9736-5 Filed 05/07/19 Page 23 of 52 PageID:
                                  37951



  entirely on research funded by plaintiffs’ counsel in this litigation and was

  expressly developed for litigation; (3) Dr. Zambelli-Weiner’s opinion regarding the

  FDA’s review of evidence is unreliable speculation; and (4) Dr. Kessler’s opinions

  and Dr. Plunkett’s non-causation-related opinions would not qualify as proper

  expert testimony even if relevant.

  I.    DRS. CAMPION, KESSLER AND ZAMBELLI-WEINER’S
        OPINIONS, AND MANY OF PLUNKETT’S OPINIONS, LACK THE
        REQUISITE FIT WITH PLAINTIFFS’ THEORY OF GENERAL
        CAUSATION.

        Under Rule 702, the opinions of an expert witness are only admissible if

  they “help the trier of fact to understand the evidence or to determine a fact in

  issue.” Fed. R. Evid. 702(a). As the Supreme Court has explained, this

  “‘helpfulness’ standard requires a valid scientific connection to the pertinent

  inquiry as a precondition to admissibility.” Daubert v. Merrell Dow Pharm., Inc.,

  509 U.S. 579, 591-92 (1993); see also Soldo v. Sandoz Pharm. Corp., 244 F. Supp.

  2d 434, 527 (W.D. Pa. 2003) (“The ‘fit’ requirement stems from the instruction of

  Federal Rule of Evidence 702 that proffered expert testimony must ‘assist . . . the

  trier of fact.’”). “The consideration has been aptly described . . . as one of ‘fit,’”

  which “goes primarily to relevance.” Daubert, 509 U.S. at 591 (citation omitted).

        Consistent with this principle, where an expert’s opinion does “not fit the

  central question at issue in the case,” her opinion is properly excluded. Buzzerd v.

  Flagship Carwash of Port St. Lucie, Inc., 397 F. App’x 797, 800 (3d Cir. 2010)

                                             16
Case 3:16-md-02738-FLW-LHG Document 9736-5 Filed 05/07/19 Page 24 of 52 PageID:
                                  37952



  (affirming exclusion of expert’s opinion that there were pathways through which

  carbon monoxide might have reached the passenger cabin because “the central

  issue that the jury would have been called upon to decide in the case was . . .

  ‘whether it is probable that vehicle emissions would enter the passenger

  compartment under operating conditions’”; thus, expert’s “testimony did not fit the

  central question at issue in the case”) (citation omitted); see also, e.g., In re Human

  Tissue Prods. Liab. Litig., 582 F. Supp. 2d 644, 668 (D.N.J. 2008) (excluding

  opinion from expert that “fails to fit the challenged general causation at issue in the

  case”); Hall v. Baxter Healthcare Corp., 947 F. Supp. 1387, 1407 (D. Or. 1996)

  (“[T]o the extent that plaintiffs intended to use Dr. Swan’s testimony to support

  their argument that silicone breast implants can cause ACTD, I have already ruled

  that no testimony regarding ACTD will be permitted. Therefore, Dr. Swan’s

  testimony is now a stepping stone that leads nowhere; it no longer ‘fits’ plaintiffs’

  case.”); Soldo, 244 F. Supp. 2d at 564 (excluding expert’s causation opinion for

  lack of fit where the plaintiff’s theory was that a prescription drug caused

  intracranial hemorrhagic stroke and the expert’s causation theory was focused on

  ischemic stroke, a different kind of stroke); In re LIBOR-Based Fin. Instruments

  Antitrust Litig., 299 F. Supp. 3d 430, 542 (S.D.N.Y. 2018) (concluding that, where

  the plaintiffs “never alleged an entitlement to recover for damages incurred as a




                                            17
Case 3:16-md-02738-FLW-LHG Document 9736-5 Filed 05/07/19 Page 25 of 52 PageID:
                                  37953



  result of macroeconomic events,” expert opinions that purported to measure such

  damages did not fit the case and would not be considered).

        All of Drs. Campion, Kessler and Zambelli-Weiner’s opinions, and many of

  Dr. Plunkett’s opinions, are irrelevant to plaintiffs’ general causation theory, and

  therefore inadmissible, for the following reasons.

        Dr. Campion. As explained above, Dr. Campion seeks to opine that

  “Raman spectroscopy is a reliable and unambiguous method for identifying talc

  and asbestos bodies in human tissue as well as in inorganic materials.”49 But the

  ability to identify such minerals says nothing about whether talc (or any asbestos

  in talc) is capable of causing ovarian cancer, which is the question presently at

  issue. Dr. Campion effectively conceded as much at his deposition, testifying that

  he did not know whether the talc particles in the ovarian sample examined in the

  paper “got there through” perineal talc use as opposed to some other source.50

  Similarly, Dr. Campion was clear that he had “absolutely no idea” of the baseline

  amount of talc in a person’s cells without the use of talc – much less whether the

  talc in the ovarian cells that were used in the paper was above or below that

  baseline.51



  49
        (Campion Rep. at 6.)
  50
        (See Campion Dep. 80:13-19.)
  51
        (Id. 81:2-10 (emphasis added).)

                                            18
Case 3:16-md-02738-FLW-LHG Document 9736-5 Filed 05/07/19 Page 26 of 52 PageID:
                                  37954



        Moreover, when asked whether he would be offering an opinion on disease

  causation in this litigation, Dr. Campion definitively answered no and added that

  he did not “know how [he] could.”52 Nor was Dr. Campion aware of any plans to

  use the techniques set forth in his paper and report on actual slides from actual

  plaintiffs in the talc MDL proceeding.53 In short, Dr. Campion’s opinion has

  nothing to do with the fundamental question of general causation and should

  therefore be excluded.

        Dr. Zambelli-Weiner. Dr. Zambelli-Weiner’s opinions are also irrelevant to

  the issue of general causation. Dr. Zambelli-Weiner opines that the FDA

  considered “flawed data” – specifically the 2009 report, which discussed the 2003

  and 2007 Huncharek studies – in denying the Citizen’s Petition in 2014.54 But

  even assuming, arguendo, that Dr. Zambelli-Weiner’s criticisms of these studies

  were correct, the idea that the FDA might have relied in part on erroneous data in

  2014 says nothing about whether the comprehensive talc literature itself supports

  an inference that talc use causes cancer.

        Moreover, Dr. Zambelli-Weiner’s criticisms of the 2003 and 2007

  Huncharek studies, although detailed, are likewise ultimately irrelevant. For one

  thing, Dr. Zambelli-Weiner’s criticisms of the 2003 and 2007 Huncharek studies

  52
        (Id. 44:24-45:1; see also id. 45:2-11 (similar).)
  53
        (See id. 117:3-17.)
  54
        (Zambelli-Weiner Rep. at 7.)

                                              19
Case 3:16-md-02738-FLW-LHG Document 9736-5 Filed 05/07/19 Page 27 of 52 PageID:
                                  37955



  are irrelevant because her own reanalysis of the data in those studies failed to

  generate materially different results. Most notably, Dr. Zambelli-Weiner attacks

  the 2003 study’s conclusion that its data showed no dose response, but her

  reanalysis of the data likewise showed no dose response.55 Similarly, Dr.

  Zambelli-Weiner attacks the 2007 study’s conclusion that its data did not show an

  increased risk of ovarian cancer from use of talc on diaphragms, but her reanalysis

  of those data resulted in an even lower risk estimate than the one reported in the

  study.56 Dr. Zambelli-Weiner’s failure to invalidate these findings is unsurprising,

  since as set forth in defendants’ General Causation brief, the broader talc literature

  does not show a dose response or an association between talc use on diaphragms




  55
         Table 2 in Dr. Zambelli-Weiner’s report sets forth her results from
  reanalyzing the data from the 2003 Huncharek study using multiple data
  aggregation methodologies. (Zambelli-Weiner Rep. at 20 tbl. 1.) The 2003 study
  had reported finding no dose response based on a 1.83 odds ratio for the lowest
  exposure category versus a 1.21 odds ratio for the highest category. (Id.) Dr.
  Zambelli-Weiner claims that she was unable to regenerate the 1.83 figure (id. at
  19), but nevertheless, the data in her table continue to show (in nearly all instances)
  a lower odds ratio for the higher-exposure group (id. at 20; see also Expert Report
  of Karla Ballman, Ph.D. (“Ballman Rep.”) at 35, Feb. 25, 2019 (attached as Ex.
  C25 to Tersigni Cert.) (explaining that Dr. Zambelli-Weiner’s reanalysis produced
  “different estimates of the risk ratios but still did not provide evidence of a dose-
  response relationship”)).
  56
          (See Zambelli-Weiner Rep. at 29 tbl. 4 (table setting forth results of
  reanalysis of data in 2007 Huncharek study, reporting non-significant odds ratios
  of 0.88 and 0.74 based on multiple aggregation techniques; compare with non-
  significant 1.03 odds ratio reported in 2007 study).)

                                            20
Case 3:16-md-02738-FLW-LHG Document 9736-5 Filed 05/07/19 Page 28 of 52 PageID:
                                  37956



  and ovarian cancer, meaning that excluding the 2003 and 2007 Huncharek studies

  from review, as Dr. Zambelli-Weiner recommends, would change nothing.

        This is all the more so in light of the fact that defendants’ experts address the

  2003 and 2007 Huncharek studies, at most, in passing and instead rely on the

  overall body of literature.57 Moreover, several of defendants’ experts acknowledge

  Dr. Zambelli-Weiner’s criticisms of the 2003 and 2007 Huncharek studies but

  point out that these issues did not affect the studies’ ultimate conclusions, as

  explained above.58 And none of defendants’ experts relies on the 2009 report.59

        For all of these reasons, Dr. Zambelli-Weiner’s opinions are irrelevant to the

  question of general causation.

        Drs. Kessler and Plunkett. The proposed testimony from Drs. Kessler and

  Plunkett is similarly irrelevant to this general causation proceeding. As Dr.

  57
         Several of defendants’ experts cite a different meta-analysis by Drs.
  Huncharek and Muscat that Dr. Zambelli-Weiner does not criticize. (See, e.g.,
  Expert Report of Gregory Diette, M.D., M.H.S. (“Diette Rep.”), Feb. 25, 2019
  (attached as Ex. B26 to Tersigni Cert.) (citing Muscat & Huncharek, Perineal Talc
  Use and Ovarian Cancer: A Critical Review, 17(2) Eur J Cancer Prev. 139, 144-45
  (2008)).)
  58
         (Ballman Rep. at 35; Diette Rep. at 14 n.51; Expert Report of Christian
  Merlo, M.D., M.P.H. at 28 n.62, Feb. 25, 2019 (attached as Ex. C13 to Tersigni
  Cert.).)
  59
        Dr. Tuttle mentions the 2011 publication of the 2009 report in passing,
  noting both that it was published and that it “conclude[d] that the available
  epidemiological studies do not support a causal association” between perineal talc
  use and ovarian cancer, but the publication does not play any significant role in her
  opinions. (Expert Report of Kelly Scribner Tuttle, Ph.D., C.I.H. at 26, Feb. 25,
  2019 (attached as Ex. C26 to Tersigni Cert.).)

                                            21
Case 3:16-md-02738-FLW-LHG Document 9736-5 Filed 05/07/19 Page 29 of 52 PageID:
                                  37957



  Kessler’s report explains, his “opinions . . . focus on the responsibilities of

  cosmetic manufacturers” – specifically, “the regulatory interface between cosmetic

  manufacturers and the FDA, as well as industry standards.”60 In other words,

  while Dr. Kessler attempts to “address the duties of cosmetic manufacturers to

  warn in the face of a potential health hazard,” he “ha[s] not been asked to opine on

  the scientific evidence concerning an association between the use of talcum

  powder products and ovarian cancer,”61 which is the pertinent causal theory at

  issue in this case. And although Dr. Plunkett offers a range of causation-related

  opinions – which should be excluded for a host of reasons, as set forth in

  defendants’ General Causation brief – she also offers a series of highly irrelevant

  opinions regarding regulations applicable to cosmetic manufacturers and her

  bottom-line conclusion that “a warning about serious tissue toxicity and the

  increased risk of ovarian cancer with use of talcum powder products should have

  been included on the product labeling.”62

        Notably, Dr. Kessler expressly states that the “regulatory standard” for

  warning about a potential health hazard “is less stringent than proof of a causal

  association.”63 Dr. Plunkett is similarly emphatic in distinguishing the standard

  60
        (Kessler Rep. ¶ 12.)
  61
        (Id. (emphasis added).)
  62
        (Plunkett Rep. ¶ 105 (relying on 21 C.F.R. § 740.1(a)).)
  63
        (Kessler Rep. ¶ 68 (emphases added).)

                                             22
Case 3:16-md-02738-FLW-LHG Document 9736-5 Filed 05/07/19 Page 30 of 52 PageID:
                                  37958



  governing warnings from that applicable to causation, stating that “[c]ause and

  effect do not have to be proven for such a warning to be put into place.”64

        These fundamental distinctions between regulatory standards and the sort of

  proof required for establishing causation make perfect sense. Regulatory agencies

  employ a risk-utility analysis that is distinct from the scientific standard demanded

  by a court of law. Rider v. Sandoz Pharm. Corp., 295 F.3d 1194, 1201 (11th Cir.

  2002). By contrast, courts are “required by the Daubert trilogy to engage in

  objective review of evidence to determine whether it has sufficient scientific basis

  to be considered reliable.” Id. (“The district court did not abuse its discretion in

  concluding that the FDA actions do not, in this case, provide scientific proof of

  causation.”); see also, e.g., Glastetter v. Novartis Pharm. Corp., 252 F.3d 986, 991

  (8th Cir. 2001) (per curiam) (government agencies employ a preventative

  perspective that is aimed at reducing public exposure, which requires a lesser

  showing of harm than the preponderance of the evidence standard); Soldo, 244 F.

  Supp. 2d at 513 (“FDA decision-making is based on a different standard than tort

  law-based scientific proof of causation.”); In re Zicam Cold Remedy Mktg., Sales

  Practices, & Prods. Liab. Litig., No. 09-md-2096-PHX-FJM, 2011 WL 798898, at

  *11 (D. Ariz. Feb. 24, 2011) (“[A]gency actions are not the result of a Daubert
  64
        (Plunkett Rep. ¶ 118; see also id. ¶ 22 (standard for including a warning on
  cosmetic products is “based on a standard of a possibility of health hazard, not on
  having evidence of a causal association between a health effect and the cosmetic
  product or ingredient.”) (emphases added).)

                                            23
Case 3:16-md-02738-FLW-LHG Document 9736-5 Filed 05/07/19 Page 31 of 52 PageID:
                                  37959



  level of scrutiny, but rather reflect the agency’s purpose to protect the ‘public-at-

  large from risk of harm based on a risk-utility analysis of the drug.’ This risk-

  utility approach employs a lower standard than a scientific causation approach

  requires.”) (citation omitted). In short, regulatory standards are no substitute for

  the scientific causation standard required by a court of law.

        Drs. Kessler and Plunkett’s opinions regarding the FDA’s supposedly

  “limited oversight of cosmetics products” and their claim that such regulation “is

  less stringent than the regulation of drugs, medical devices, and food additives,”65

  are even less relevant to the question of causation. After all, even assuming that

  these opinions are valid, they say nothing about whether talcum powder products

  are capable of causing ovarian cancer.

        The same is true with respect to Dr. Plunkett’s opinions regarding the “[r]ole

  of [i]ndustry in [t]alcum [p]owder [p]roduct [s]afety [a]ssessments.”66 These

  opinions all boil down to Dr. Plunkett’s subjective assertion that defendants sought




  65
        (Kessler Rep. ¶¶ 22, 34; see also Plunkett Rep. ¶¶ 24-27 (opining about
  “constraints on FDA’s authority” and “general lack of regulatory oversight” over
  cosmetics).)
  66
        (Plunkett Rep. § VII; id. ¶¶ 76-100.)

                                            24
Case 3:16-md-02738-FLW-LHG Document 9736-5 Filed 05/07/19 Page 32 of 52 PageID:
                                  37960



  to “influence” the regulation of talc67 – which does not remotely speak to the

  question whether talc is capable of causing ovarian cancer.68

        In sum, these opinions by Drs. Campion, Kessler, Plunkett and Zambelli-

  Weiner all “fail[] to fit the challenged general causation at issue in the case,” In re

  Human Tissue, 582 F. Supp. 2d at 668 – i.e., whether perineal talc use can cause

  ovarian cancer. Instead, they are essentially “a stepping stone that leads nowhere”

  and therefore should be excluded. Hall, 947 F. Supp. at 1407. For this reason

  alone, the Court should exclude Dr. Campion’s opinion, all of Dr. Zambelli-

  Weiner and Dr. Kessler’s opinions, and all of Dr. Plunkett’s opinions regarding

  67
        (See id. ¶ 93.)
  68
         If evidence of purported efforts to influence regulators were relevant, the
  same would be true of the far more recent (indeed, ongoing) and direct efforts by
  plaintiffs’ experts to influence the regulatory process in Canada. In particular,
  after she was deposed, Dr. McTiernan sent a submission to Health Canada in
  February 2019 (see Email Submission of Anne McTiernan, M.D., Ph.D. to Health
  Canada, Feb. 5, 2019 (attached as Ex. F1 to Tersigni Cert.)), and subsequent
  correspondence indicates the possibility of further “phone calls, email exchanges,
  or even short term contracts” (see Email Exchange between Anne McTiernan,
  M.D., Ph.D. and Scott Hancock, Health Canada, Feb. 21, 2019 (attached as Ex. F3
  to Tersigni Cert.)). Dr. Siemiatycki also submitted his opinions to Health Canada
  after he was deposed and carried on an extended correspondence that included
  providing the regulator with his MDL report. (See Letter from Jack Siemiatycki,
  M.Sc., Ph.D. to Health Canada, Feb. 6, 2019 (attached as Ex. F2 to Tersigni Cert.);
  Email Exchange between Jack Siemiatycki, M.Sc., Ph.D. and Scott Hancock,
  Health Canada, Mar. 2019 (attached as Ex. F5 to Tersigni Cert.).) And Dr. Saed
  recently emailed Health Canada regarding his made-for-litigation manuscript
  without so much as mentioning his role as a paid expert. (See Dep. of Ghassan
  Saed, Ph.D. Vol. 2 533:16-535:23, 564:2-6, Feb. 14, 2019 (attached as Ex. B19 to
  Tersigni Cert.); Email Exchange between Ghassan Saed, Ph.D. and Scott Hancock,
  Health Canada (Feb.-Mar. 2019) (attached as Ex. F4 to Tersigni Cert.).)

                                            25
Case 3:16-md-02738-FLW-LHG Document 9736-5 Filed 05/07/19 Page 33 of 52 PageID:
                                  37961



  regulatory matters and defendants’ supposed “influence” with regard to the

  regulation of talc.

  II.   DR. CAMPION’S ENTIRE OPINION AND DR. ZAMBELLI-
        WEINER’S OPINION ABOUT THE BASIS FOR THE FDA’S
        PETITION DENIAL ARE UNRELIABLE AND INADMISSIBLE.

        Even if Dr. Campion’s opinion regarding Raman spectroscopy and Dr.

  Zambelli-Weiner’s opinions regarding the FDA’s petition denial had any relevance

  to the question of general causation, they would still be inadmissible because they

  are unreliable.

        A.     Dr. Campion’s Opinion Is Unreliable Because It Is Based Entirely
               On Research Bankrolled By Plaintiffs’ Counsel.

        Dr. Campion’s opinion should also be excluded because his research was

  bought and paid for by plaintiffs’ counsel. “[C]lose judicial analysis of expert

  testimony is necessary ‘because expert witnesses are not necessarily always

  unbiased scientists.’” Nelson v. Tenn. Gas Pipeline Co., 243 F.3d 244, 252 (6th

  Cir. 2001) (citation omitted). Thus, an “expert’s motivation for his/her study and

  research is important” in gauging the overall reliability of an expert’s ultimate

  opinions. Soldo, 244 F. Supp. 2d at 527-28 (citation omitted). When that

  motivation is primarily financial in nature, there is a significant danger that

  pecuniary interests rather than genuine science is driving that research. See Braun

  v. Lorillard Inc., 84 F.3d 230, 235-36 (7th Cir. 1996) (referring to “abuse” of

  hiring scientists “to testify for a fee to propositions that they have not arrived at

                                             26
Case 3:16-md-02738-FLW-LHG Document 9736-5 Filed 05/07/19 Page 34 of 52 PageID:
                                  37962



  through the methods that they use when they are doing their regular professional

  work”); see also Nelson, 243 F.3d at 252 (“[T]he magistrate did not abuse his

  discretion by . . . concluding that ‘the fact that the study was . . . funded by

  plaintiffs’ counsel does not militate in Dr. Kilburn’s favor.’”) (citation omitted).

        Such is the case here. Prior to being contacted by plaintiffs’ lawyers in this

  litigation (apparently at the urging of Dr. Campion’s wife, another expert for

  plaintiffs’ counsel in this litigation), Dr. Campion had little “interest in doing

  research.”69 Such a sentiment explains why Dr. Campion had not authored a single

  paper in the nine years before he was asked to serve as an expert in this litigation.70

  Nonetheless, armed with funding exclusively from plaintiffs’ lawyers in this case,

  Dr. Campion proceeded to write a paper with another expert for plaintiffs in the

  talc litigation, Dr. Godleski, and a few others, that purportedly “demonstrated

  [their] ability to obtain high quality Raman spectra of talc particles embedded in

  real tissue samples.”71 Dr. Campion so proceeded even though he had never

  looked at talc through Raman spectroscopy prior to his lawyer-funded

  experiment.72 These circumstances strongly suggest that the research underlying

  Dr. Campion’s opinion in this litigation was fueled by a pecuniary interest, as

  69
        (Campion Dep. 44:3-6.)
  70
        (Id.)
  71
        (Campion Rep. at 4; Campion Dep. 103:2-23.)
  72
        (See Campion Dep. 68:7-13.)

                                             27
Case 3:16-md-02738-FLW-LHG Document 9736-5 Filed 05/07/19 Page 35 of 52 PageID:
                                  37963



  opposed to a genuine quest for the scientific truth, fatally undermining the

  reliability of his ultimate opinion.

        Such a conclusion is all the more warranted given that the paper underlying

  Dr. Campion’s expert report does not adequately disclose that it was funded by the

  plaintiffs’ lawyers in this proceeding. See In re Garlock Sealing Techs., LLC, 504

  B.R. 71, 79 (Bankr. W.D.N.C. 2014) (finding expert’s studies unreliable in part

  because “[t]he materials used in the studies were provided with funding by

  plaintiffs’ attorneys, but that fact was not disclosed”). To be sure, the paper states

  under a heading titled “Notes” that “Alan Campion and John. J. Godleski have

  served as consultants and provided expert testimony in talc and other

  environmental litigation.”73 However, as Dr. Campion fully acknowledged at his

  deposition, that generic disclosure did not even remotely indicate which “side [they

  were] on”; nor did it purport to disclose that the research presented was being

  funded by plaintiffs’ lawyers in litigation.74 As Dr. Campion further conceded, the

  lack of such basic disclosures effectively forecloses “the reader” from “hav[ing] an

  opportunity to evaluate th[e] potential bias that [he] w[as] being paid by a law firm

  at the time [he] w[as] writing this paper and for [his] work on that paper.”75



  73
        (Ex. B to Campion Rep. at 8.)
  74
        (Campion Dep. 165:4-20; id. 200:4-9.)
  75
        (Campion Dep. 165:4-20; id. 168:14-19.)

                                            28
Case 3:16-md-02738-FLW-LHG Document 9736-5 Filed 05/07/19 Page 36 of 52 PageID:
                                  37964



        In sum, not only was Dr. Campion’s brand-new opinion with regard to the

  application of Raman spectroscopy to talc effectively bought by plaintiffs’ counsel,

  but the authors hid that important fact from the public domain and the individuals

  who peer-reviewed the paper on which that opinion is based. Under these

  circumstances, Dr. Campion’s opinion cannot be deemed sufficiently credible to

  pass muster under Daubert. For this reason, too, the Court should exclude Dr.

  Campion’s opinion.

        B.     Dr. Zambelli-Weiner’s Opinions Are Rank Speculation.

        Dr. Zambelli-Weiner’s opinion that the FDA’s petition denial was unduly

  influenced by the 2009 report and 2003 and 2007 Huncharek studies is unreliable

  because it is pure speculation. See, e.g., Rheinfrank v. Abbott Labs., Inc., 680 F.

  App’x 369, 388 (6th Cir. 2017) (refusing to countenance a “series of speculations

  as to what the FDA could have done with different evidence that Abbott might

  have collected if it had run its own studies”).76 Dr. Zambelli-Weiner has no


  76
         See also In re Rezulin Prods. Liab. Litig., 309 F. Supp. 2d 531, 550 n.62
  (S.D.N.Y. 2004) (“To the extent that Dr. Tolman’s testimony relates to disclosures
  to the FDA or speculation as to what FDA might have done in hypothetical
  circumstances, it is excluded . . . .”); Webster v. Pacesetter, Inc., 259 F. Supp. 2d
  27, 37 (D.D.C. 2003) (plaintiffs cannot “speculat[e] that if the FDA had known of
  the delayed perforation and tamponade incidents during the clinical trials and if
  defendant had investigated all the adverse incidents, the FDA would have either
  recalled the lead or placed it on alert, and therefore, Dr. Lewis would not have
  implanted it in plaintiff’s heart” because such an “approach would be nothing more
  than an invitation for the jury to speculate about what both the FDA and Dr. Lewis
  might do if the facts were different”).

                                           29
Case 3:16-md-02738-FLW-LHG Document 9736-5 Filed 05/07/19 Page 37 of 52 PageID:
                                  37965



  particular knowledge of how the FDA’s review process actually unfolded and does

  not purport to have reviewed testimony or documents (other than the FDA Denial

  Letter itself) setting forth the materials considered in denying the petition.77

  Indeed, she concedes that she does not “know the inner workings of who reviewed

  what as part of [the petition denial]” and “can’t say what exactly [the FDA]

  reviewed and what weight they gave to any particular piece of evidence” when

  considering materials for the Citizen’s Petition.78 And since she does not know

  how, if at all, the FDA weighed the 2009 report and 2003 and 2007 Huncharek

  studies, she admits that she cannot conclude that the FDA’s conclusion would have

  been any different without them.79

        Instead, her central contention that the FDA placed undue weight on the

  2009 report (and by extension the 2003 and 2007 Huncharek studies) appears to be

  77
         Even if she had conducted such a review, Dr. Zambelli-Weiner, who is an
  epidemiologist, not a regulatory expert, would not be qualified to opine about the
  FDA’s process, and the jury would be equally capable of reviewing such materials,
  if they existed. (See Zambelli-Weiner Rep. at 5-6; Zambelli-Weiner Dep. 109:9-12
  (“Q: You’re not an FDA expert, correct? A: I am not – correct, I am not a
  regulatory expert.”) (objection omitted).)
  78
         (Zambelli-Weiner Dep. 124:1-12, 170:7-8, 179:5-7; id. 124:1-12, 169:24-
  170:25 (admitting that she did not know the process at the FDA for reviewing or
  responding to the Citizen’s Petition, who at the FDA relied on the 2003 and 2007
  Huncharek studies or on which specific parts of the studies the FDA might have
  relied); id. 171:4-19, 178:25-179:8 (testifying that she did not know how much
  weight the FDA placed on the 2003 and 2007 Huncharek studies, the extent or
  nature of the FDA’s reliance on them or what else the FDA relied on).)
  79
        (Zambelli-Weiner Dep. 180:10-19 (admitting that she could not “say that
  any particular outcome would have been different”).)

                                            30
Case 3:16-md-02738-FLW-LHG Document 9736-5 Filed 05/07/19 Page 38 of 52 PageID:
                                  37966



  based mostly on the fact that the 2009 report “was the only comment received by

  the FDA in response to the Citizen’s Petition.”80 This is a massive inferential leap

  that is flatly contradicted by the FDA’s letter, which stated, among other things,

  that the FDA conducted its own “expanded literature search dating from the filing

  of the petition in 2008 through January 2014.”81 See Ortiz v. Yale Materials

  Handling Corp., No. CIV 03-3657FLW, 2005 WL 2044923, at *9-10 (D.N.J. Aug.

  24, 2005) (Wolfson, J.) (excluding expert whose opinions were ipse dixit and who

  relied on a study that “actually support[ed] [the] [d]efendant’s position”).82 Finally,

  to the extent Dr. Zambelli-Weiner’s argument is that “[a]ny” reliance on the 2009

  report and 2003 and 2007 Huncharek studies invalidates all of the FDA’s

  determinations, this is inadmissible ipse dixit as well, since she provides no

  methodology for concluding that the FDA’s entire analysis is void based on next to




  80
        (Zambelli-Weiner Rep. at 8, 36.)
  81
        FDA Denial Letter at 6.
  82
          Although Dr. Zambelli-Weiner additionally argued at her deposition that
  heavy reliance on the 2009 Huncharek and Muscat report is demonstrated by the
  fact that “a lot of the language and arguments and positions that were proffered in
  [it] are echoed in FDA’s denial letter” (Zambelli-Weiner Dep. 170:15-25), these
  observations also amount to mere conjecture (and non-expert conjecture at that) in
  light of her repeated concessions that she has essentially no knowledge of the
  FDA’s process other than what is described in the FDA Denial Letter.

                                            31
Case 3:16-md-02738-FLW-LHG Document 9736-5 Filed 05/07/19 Page 39 of 52 PageID:
                                  37967



  no knowledge about how it was conducted. For this reason, too, her opinions

  should be excluded under Daubert.83

  III.   ALL OF DR. KESSLER’S OPINIONS AND MANY OF DR.
         PLUNKETT’S NON-CAUSATION OPINIONS SHOULD BE
         EXCLUDED BECAUSE THEY ARE NOT THE SUBJECT OF
         PROPER EXPERT TESTIMONY.

         A.    Drs. Kessler And Dr. Plunkett’s Regulatory Opinions Amount To
               Improper Legal Conclusions That Are Not The Proper Subject Of
               Expert Testimony.
         Separate and apart from their irrelevance, Drs. Kessler and Plunkett’s

  opinions are also inadmissible because they both offer improper legal opinions.

         “Although Federal Rule of Evidence 704 permits an expert witness to give

  expert testimony that ‘embraces an ultimate issue to be decided by the trier of fact,’

  an expert witness is prohibited from rendering a legal opinion.” Flickinger v. Toys

  “R” Us-Del., Inc., 492 F. App’x 217, 224 (3d Cir. 2012) (citations omitted). “This

  prohibition on experts testifying as to their own legal conclusions is ‘so well

  established that it is often deemed a basic premise or assumption of evidence of

  law—a kind of axiomatic principle’” that has been adopted by “every circuit.”

  Holman Enters. v. Fid. & Guar. Ins. Co., 563 F. Supp. 2d 467, 472 (D.N.J. 2008)

  (citations omitted). As the Third Circuit has explained, such opinions “interfere


  83
         Dr. Zambelli-Weiner’s opinions are notably at odds with those of plaintiffs’
  other experts, who pick and choose portions of the FDA Denial Letter (in
  particular, its statement about the ability of talc to migrate to the ovaries) that they
  claim support their opinions.

                                             32
Case 3:16-md-02738-FLW-LHG Document 9736-5 Filed 05/07/19 Page 40 of 52 PageID:
                                  37968



  with the district court’s ‘pivotal role in explaining the law to the jury.’” Patrick v.

  Moorman, 536 F. App’x 255, 258 (3d Cir. 2013) (quoting Berckeley Inv. Grp., Ltd.

  v. Colkitt, 455 F.3d 195, 217 (3d Cir. 2006)). Moreover, “[e]xpert testimony is an

  improper mechanism for offering legal arguments to the [c]ourt . . . [because it]

  would be unfair to [one party] for the [c]ourt to award [the opposing party’s] legal

  arguments the elevated stamp of expert.” Fisher v. Halliburton, No. H-05-1731 et

  al., 2009 WL 5216949, at *2 (S.D. Tex. Dec. 21, 2009) (citation omitted).

        Both Drs. Plunkett and Kessler have been previously barred from offering

  legal opinions at trial based on these same principles. Most recently, a court

  presiding over talcum powder cases in California barred Dr. Plunkett from opining

  that talc-based powders should have been labeled to warn of certain risks,

  recognizing that this was an impermissible legal opinion. Plunkett Echeverria

  Ruling at 6 (“Dr. Plunkett is also precluded from opining that talc based powder

  should have been labelled to warn of the risks” because such an opinion is an

  improper “legal opinion.”). Likewise, the court in Newman precluded Dr. Plunkett

  from testifying about “what reporting requirements [d]efendants had under FDA

  regulations and whether [d]efendants met them,” noting that much of her testimony

  “consists of quoted portions of the [FDA] regulations themselves or descriptions of

  what the regulations require,” which was “unnecessary,” and risked jurors




                                            33
Case 3:16-md-02738-FLW-LHG Document 9736-5 Filed 05/07/19 Page 41 of 52 PageID:
                                  37969



  “mistakenly conclud[ing] that her opinion or conclusion is the law.” 2013 WL

  9936293, at *5.

          Similarly, in a federal antitrust case involving allegations that the defendant

  paid generic manufacturers to delay marketing of generic equivalents to the

  defendant’s immunosuppressant drug, a federal court held that Dr. Kessler could

  not testify as to numerous legal conclusions, including that the defendant’s

  submission to the FDA “violated the law, constituted fraud on the FDA, or was

  otherwise improper” and that the defendant’s requested “labeling change . . . would

  violate the law.” In re Prograf, 2014 WL 7641156, at *1-2. As the court

  explained, Dr. Kessler could not testify regarding his “interpretation of the relevant

  laws and regulations or the law of fraud more generally” because he did not

  possess the necessary expertise and because such testimony would be unfairly

  prejudicial under Federal Rule of Evidence 403. Id. at *2. The court also went on

  to explain that such testimony would not constitute proper expert testimony,

  regardless of Dr. Kessler’s qualifications: “Dr. Kessler is not—and, indeed, cannot

  be—a legal expert. It is for the court alone to instruct the jury on what the law is.”

  Id.84


  84
         Numerous other courts have similarly excluded expert opinions that contain
  legal conclusions on the ground that they constitute impermissible expert
  testimony. See, e.g., Flickinger, 492 F. App’x at 224 (district court properly
  excluded opinions in premises liability action regarding “dangerous condition” and
  “negligence,” which are “legal terms of art that courts commonly hold cannot be
                                             34
Case 3:16-md-02738-FLW-LHG Document 9736-5 Filed 05/07/19 Page 42 of 52 PageID:
                                  37970



          Even assuming Drs. Kessler and Plunkett’s regulatory opinions had any

  pertinence to the fundamental question of causation, their testimony would still

  flout these rudimentary standards, providing independent grounds for exclusion.

  This is so because Dr. Kessler seeks to opine on a number of legal topics, including

  the “regulatory standards for cosmetics” and whether the J&J defendants complied

  with those standards.85 For example, according to Dr. Kessler, the J&J defendants

  violated regulatory and industry standards by failing to “substantiate the safety of

  their talcum powder products.”86 Relying on various FDA regulations, Dr. Kessler

  asserts that “if there is a reasonable basis for an association between talcum

  powder products and ovarian cancer, a warning about increased risks of ovarian

  cancer needed to be made.”87 And Dr. Kessler likewise claims that “if asbestos or

  ________________________
  (cont’d from previous page)
  the subject of expert testimony”); Holman, 563 F. Supp. 2d at 472 (“Saulino’s
  report is replete with legal conclusions and speculations that ultimately render his
  entire report deficient.”); FedEx Ground Package Sys., Inc. v. Applications Int’l
  Corp., 695 F. Supp. 2d 216, 221-23 (W.D. Pa. 2010) (excluding expert’s legal
  opinions; “[a] significant portion of Dr. Shamos’ report references case law and
  federal statutes, and an entire section of the report sets forth exactly what its
  heading indicates, ‘Legal Principles’”).
  85
          (Kessler Rep. ¶¶ 13-19; id. ¶¶ 40, 64-74.)
  86
          (Id. ¶¶ 64-65.)
  87
         (Id. ¶ 70.) Dr. Kessler’s so-called expert opinion on these points should be
  excluded for the additional reason that it consists of little more than a verbatim
  regurgitation of selective quotations from the IARC asbestos monograph. This is
  not a proper expert opinion because Dr. Kessler does not have the expertise
  necessary to independently evaluate IARC’s conclusions. “A scientist, however
  well credentialed he may be, is not permitted to be the mouthpiece of a scientist in
                                            35
Case 3:16-md-02738-FLW-LHG Document 9736-5 Filed 05/07/19 Page 43 of 52 PageID:
                                  37971



  asbestiform fibers (fibrous talc) were found in talcum powder products, talcum

  powder products would be adulterated under the Federal Food Drug and Cosmetics

  Act.”88

          Dr. Plunkett likewise delves into specific FDA regulations (e.g., 21 C.F.R. §

  740.1), juxtaposing the requirements applicable to cosmetic manufacturers with

  those that govern drug manufacturers.89 Dr. Plunkett states that “unlike drugs,

  cosmetics are expected to carry warnings based on a standard of a possibility of

  health hazard, not on having evidence of a causal association between a health

  effect and the cosmetic product or ingredient.”90 And according to Dr. Plunkett,

  the J&J defendants’ talcum powder products should have contained an ovarian

  cancer warning given the risk that “ovarian cancer may be associated with the use

  of” such products.91

          In short, “[i]t is for the court alone to instruct the jury on what the law is.”

  In re Prograf, 2014 WL 7641156, at *2. Accordingly, Drs. Kessler and Plunkett’s




  ________________________
  (cont’d from previous page)
  a different specialty.” Dura Auto. Sys. of Ind., Inc. v. CTS Corp., 285 F.3d 609,
  614 (7th Cir. 2002).
  88
          (Kessler Rep. ¶ 72.)
  89
          (See Plunkett Rep. ¶ 22.)
  90
          (Id. (emphases added).)
  91
          (Id. ¶¶ 105-06.)

                                              36
Case 3:16-md-02738-FLW-LHG Document 9736-5 Filed 05/07/19 Page 44 of 52 PageID:
                                  37972



  legal opinions should be excluded under Daubert.92

        B.     Drs. Kessler And Plunkett’s Factual Narratives Are Also Not
               Proper Expert Testimony.

        Drs. Kessler and Plunkett’s opinions also do not constitute proper expert

  testimony to the extent they are based on a review of documents that jurors are

  equally capable of assessing. See, e.g., Bracco, 627 F. Supp. 2d at 441-42

  (explaining that experts may not “simply summarize the facts and the depositions

  of others”; “to the extent that [expert’s] testimony reflected no more than his

  summary of, and spin on, internal GEH documents, the Court finds that such

  testimony is unhelpful to the Court as the trier of fact and excludes such testimony

  from the record”) (quoting Crowley v. Chait, 322 F. Supp. 2d 530, 553 (D.N.J.

  2004)); Jeasonne v. Sutherland Bldg. Material Ctrs., L.P., No. 12-1905, 2013 U.S.

  Dist. LEXIS 130046, at *6-7 (W.D. La. Sept. 11, 2013) (“the court finds that

  defendants’ Daubert motion should be granted as to Howard’s proposed expert

  report” because the opinions “simply summarize the evidence which will be

  presented to the jury”); In re Prempro Prods. Liab. Litig., 554 F. Supp. 2d 871,

  887 (E.D. Ark. 2008) (“simply summariz[ing] a document (which is just as easily

  summarized by a jury) with a tilt favoring a litigant, without more, does not

  92
         Dr. Plunkett’s regulatory opinions are all the more impermissible since they
  far outstrip her expertise. As the Echeverria court recognized, “although she may
  have taken courses on FDA matters and give[s] advice on same, she is not
  qualified to opine as to FDA regulations or their applicability to labeling.”
  Plunkett Echeverria Ruling at 6.

                                           37
Case 3:16-md-02738-FLW-LHG Document 9736-5 Filed 05/07/19 Page 45 of 52 PageID:
                                  37973



  amount to expert testimony”), aff’d in part, rev’d in part, 586 F.3d 547 (8th Cir.

  2009). Such testimony must be excluded because it “comes ‘dangerously close to

  usurping the [factfinder’s] function’ and ‘implicates Rule 403 as a needless

  presentation of cumulative evidence and a waste of time.’” Bracco, 627 F. Supp.

  2d at 441 (quoting Crowley, 322 F. Supp. 2d at 553). This is so because plaintiffs’

  factual case should be “presented through introduction of documents or non-expert

  testimony,” and not expert testimony that simply “regurgitat[es] factual

  information” with the false imprimatur of some special knowledge on the subject.

  Pritchett v. I-Flow Corp., No. 09-cv-02433-WJM-KLM, 2012 WL 1059948, at *7

  (D. Colo. Mar. 28, 2012); see also, e.g., XpertUniverse, Inc. v. Cisco Sys., Inc., No.

  09-157-RGA, 2013 WL 865974, at *3 (D. Del. Mar. 7, 2013) (“To the extent his

  opinions constitute the unfiltered regurgitation of what other people told him . . .

  the ‘expert’ testimony adds nothing and therefore is not helpful to a jury.”); Dep’t

  of Toxic Substances Control v. Technichem, Inc., No. 12-cv-05845-VC, 2016 U.S.

  Dist. LEXIS 33379, at *2 (N.D. Cal. Mar. 15, 2016) (expert evidence was

  inadmissible under Rule 702 because “[w]hen he is not simply speculating, Dr.

  Everett often does no more than regurgitate information given to him by other

  sources”).

        Dr. Kessler’s report largely “regurgitat[es] factual information” and

  packages it as expert opinion. For example, in a section titled “Defendants’


                                            38
Case 3:16-md-02738-FLW-LHG Document 9736-5 Filed 05/07/19 Page 46 of 52 PageID:
                                  37974



  statements that cosmetic manufacturers have responsibility to substantiate the

  safety of their product,” Dr. Kessler simply quotes at length from various internal

  company documents and prior testimony that any lay juror could easily understand

  for him or herself:

             • “In a June 24, 2003 PowerPoint Johnson & Johnson stated that
               Johnson’s Baby products are ‘assessed for safety based on the
               intended use.’”93

             • “The same PowerPoint continued, ‘Our baby products are composed
               of a variety of ingredients obtained from reputable trusted suppliers.
               We hold these suppliers to high standards of material safety, purity
               and quality based on our best for baby standards.’”94

             • “In a June 1, 2010, PowerPoint presentation . . . then Senior Product
               Director,”95 wrote that “[a]ll final baby product formulations are
               comprehensively assessed for safety . . . Johnson’s Brand is
               responsible for the ethical management of health, safety, and
               environmental aspects of our products through their total lifecycle.”96

             • “On October 15, 2012, Lorena Telofski testified on behalf of
               Johnson & Johnson that Johnson & Johnson goes ‘through a process
               to substantiate safety for the present use. If it doesn’t meet the
               threshold of safety for present use, it is not going to go on the
               market.’”97

        Nowhere in these verbatim quotations of straightforward statements does Dr.

  Kessler engage in any expert analysis. Instead, he simply “regurgitat[es] factual

  93
        (Kessler Rep. ¶ 44 (quoting JNJTALC000777136).)
  94
        (Id. ¶ 46 (quoting JNJ000367483).)
  95
         (Id. ¶ 47.)
  96
        (Id. ¶ 47 (alteration in original) (quoting JNJ000438939-41).)
  97
        (Id. ¶ 49 (citation omitted).)

                                           39
Case 3:16-md-02738-FLW-LHG Document 9736-5 Filed 05/07/19 Page 47 of 52 PageID:
                                  37975



  information” that falls well outside the proper scope of expert testimony and

  should therefore be excluded. Pritchett, 2012 WL 1059948, at *7; see also In re

  Prempro, 554 F. Supp. 2d at 887.

        Dr. Plunkett similarly devotes a significant portion of her report to offering

  her advocacy-based interpretation of record evidence. In particular, she attempts to

  describe what various “[d]ocuments show” about the actions of defendants taken at

  various points in time and defendants’ motivations for taking those actions.98

        For example, in attempting to describe the J&J defendants’ supposed

  “efforts to influence the science around the issue of asbestos in talc and the link of

  talc with ovarian cancer,”99 Dr. Plunkett simply quotes from a decades-old

  statement made by a Johnson & Johnson employee to the then-FDA Commissioner

  stating, “Our very preliminary calculation indicates that substantial asbestos can be



  98
         (Plunkett Rep. ¶ 78 (“[I]n the 1970s, documents show that Johnson &
  Johnson made efforts to influence the science around the issue of asbestos in talc
  and the link of talc with ovarian cancer.”) (citing P-0055; P-0344; P-0002); id. ¶ 83
  (“Publicly available documents show that PCPC has been intimately involved with
  talc safety issues over the period from the early 1970s up to today”) (citation
  omitted); id. ¶ 93 (testifying about supposed “influence” defendants exerted on the
  National Toxicology Program based on her “review of the depositions and
  documents”); id. ¶ 95 (“Deposition testimony and documents show that, in the
  context of my opinions that industry undertook significant efforts to influence
  regulatory bodies and the science concerning the safety assessment of talcum
  powder products, the Center for Regulatory Effectiveness (CRE) played an
  important role.”).)
  99
        (Id. ¶ 78.)

                                            40
Case 3:16-md-02738-FLW-LHG Document 9736-5 Filed 05/07/19 Page 48 of 52 PageID:
                                  37976



  allowed safely in a baby powder.”100 Dr. Plunkett goes on to quote additional

  statements from the same document, including the assertion that “if the results of

  any scientific studies show any questions of safety [regarding] talc, Johnson &

  Johnson will not hesitate to take it off the market.”101 But Dr. Plunkett provides no

  expert analysis with respect to the purported “influence” that the multiple

  quotations supposedly evince, confining her “opinions” to her subjective

  interpretation of the record evidence. She is simply trying to use her status as an

  “expert” to lend more credence to plaintiffs’ counsel’s theories and arguments.

        For these reasons, too, Drs. Kessler and Plunkett’s opinions should be

  excluded under Rule 702.

        C.     Dr. Plunkett’s Opinions Regarding Defendants’ State Of Mind Do
               Not Constitute Admissible Expert Evidence.

        Dr. Plunkett’s opinions are separately inadmissible to the extent they seek to

  divine defendants’ state of mind – i.e., their supposed knowledge of the alleged

  ovarian cancer risk and their purported goals and motivations.

        This Court has recognized that “experts cannot opine on intent.” Bracco,

  627 F. Supp. 2d at 440 (striking expert who “purported to divine what [the

  defendant] was ‘trying’ to do with its marketing strategy and what it believed was

  right or wrong”). Judge Simandle has similarly held that “experts may not provide

  100
        (Id. (quoting P-0660).)
  101
        (Id. (emphasis omitted) (quoting P-0660).)

                                           41
Case 3:16-md-02738-FLW-LHG Document 9736-5 Filed 05/07/19 Page 49 of 52 PageID:
                                  37977



  testimony concerning ‘the state of mind’ or ‘culpability’ of [d]efendants” because

  “the question of intent constitutes a ‘classic jury question and not one for experts.’”

  Krys v. Aaron, 112 F. Supp. 3d 181, 203 (D.N.J. 2015) (citations omitted).

  Consistent with these principles, courts regularly preclude experts from offering

  opinions as to intent or motive. See, e.g., id. at 205 (“Defendants’ motion will be

  granted to the extent it seeks to exclude Mr. Vinella’s testimony concerning

  [d]efendants’ state of mind (by, for example, testifying that [d]efendants acted

  ‘willfully’ or ‘knowingly’) . . . .”); In re Tylenol (Acetaminophen) Mktg., Sales

  Practices & Prods. Liab. Litig., 181 F. Supp. 3d 278, 294 (E.D. Pa. 2016)

  (excluding expert testimony about the defendants’ “corporate state of mind”

  because it could invade the province of the jury and/or offer inappropriate legal

  conclusions); Bartoli v. Novartis Pharm. Corp., No. 3:13-0724, 2014 WL 1515870,

  at *5 (M.D. Pa. Apr. 17, 2014) (holding that plaintiff’s expert “may not opine on

  whether [defendant] acted in good faith or otherwise opine as to [defendant]’s

  intent or motivations”); Wolfe v. McNeil-PPC, Inc., 881 F. Supp. 2d 650, 661-62

  (E.D. Pa. 2012) (excluding “expert testimony regarding the state of mind of

  defendants and the FDA”; “[i]ntent is not a proper subject for expert testimony”)

  (citation omitted).

        The Echeverria ruling is once again instructive. There, Dr. Plunkett sought

  to testify that “defendants downplayed the risks of talc and actively determined not


                                            42
Case 3:16-md-02738-FLW-LHG Document 9736-5 Filed 05/07/19 Page 50 of 52 PageID:
                                  37978



  to tell consumers of them.”102 As the court recognized, “[t]his testimony [was]

  based solely on reading documents . . . and then opining as to the mental state of

  individuals in the corporation.” Id. “This is not permissible,” the court explained,

  because “expert testimony is not needed on this subject.”103 Rather, “[t]he jury

  c[ould] be instructed as to the applicable law,” and “plaintiff c[ould] put in

  evidence those documents and testimony that show corporate activity and may

  argue from that.”104

        The same is true here. Just as she tried to do in Echeverria, Dr. Plunkett

  seeks to divine defendants’ state of mind by opining on what the J&J defendants

  knew about the purported risks posed by talc and when they knew it.105 She also

  speculates about defendants’ intentions and motivations. For example, Dr.

  Plunkett claims that “[d]ocuments from” the 1970s “show that the goal was to
  102
        Plunkett Echeverria Ruling at 6.
  103
        Id. at 6-7.
  104
        Id. at 7. See also Strum, 2013 WL 3242715, at *1 (excluding Plunkett’s
  testimony “relating to [d]efendant’s state of mind, motives and intent”).
  105
         (See, e.g., Plunkett Rep. ¶ 77 (“Johnson & Johnson knew or should have
  known that use of cosmetic talc body powders had been reported to lead to lung
  injury when talc was inhaled . . .”); id. ¶ 106 (“A review of internal company
  documents . . . shows that talc ingredient manufacturers and the manufacturers of
  talcum powder products were following the published literature and were also
  intimately involved in the safety assessments of talc over the years. . . . Thus, the
  defendants were at least aware for decades that ovarian cancer may be associated
  with the use of talcum powder products.”); id. ¶ 112 (providing a bulleted
  summary of internal company documents that “support [Plunkett’s] opinions that
  defendants were aware that talcum powder products may be associated with a
  health hazard”).)

                                            43
Case 3:16-md-02738-FLW-LHG Document 9736-5 Filed 05/07/19 Page 51 of 52 PageID:
                                  37979



  mount a defense strategy around talc and to ensure that the products continued to

  be sold without regulation.”106 And once again, based solely on her “review of the

  depositions and documents,” Dr. Plunkett seeks to opine that “there is evidence

  that industry had no interest in sponsoring any new research or did not want to

  spend the money on such research.”107

        “[R]eading documents . . . and then opining as to the mental state of

  individuals in the corporation,” is “not permissible” expert testimony.108 For this

  reason, too, Dr. Plunkett’s opinions should be excluded under Rule 702 and

  Daubert.

                                    CONCLUSION

        For the foregoing reasons, the J&J defendants respectfully request that the

  Court exclude Drs. Campion, Zambelli-Weiner and Kessler’s opinions in full, and

  all of Dr. Plunkett’s non-causation-related opinions.




  106
        (Id. ¶ 93 (emphasis added) (citing P-57; P-86; P-87; P-88; P-90; P-20).)
  107
        (Id.)
  108
        Plunkett Echeverria Ruling at 6-7.

                                           44
Case 3:16-md-02738-FLW-LHG Document 9736-5 Filed 05/07/19 Page 52 of 52 PageID:
                                  37980



  Dated: May 7, 2019                 Respectfully submitted,

                                     /s/ Susan M. Sharko
                                     Susan M. Sharko
                                     DRINKER BIDDLE & REATH LLP
                                     600 Campus Drive
                                     Florham Park, New Jersey 07932
                                     Telephone: 973-549-7000
                                     Facsimile: 973-360-9831
                                     E-mail:      susan.sharko@dbr.com

                                     John H. Beisner
                                     Jessica D. Miller
                                     SKADDEN, ARPS, SLATE,
                                     MEAGHER & FLOM LLP
                                     1440 New York Avenue, N.W.
                                     Washington, D.C. 20005
                                     202-371-7000

                                     Attorneys for Defendants Johnson &
                                     Johnson and Johnson & Johnson
                                     Consumer Inc.




                                      45
